internal_revenue_service national_office technical_advice_memorandum date ---------------------- tam-163777-03 cc psi b07 --------------------- number release date third party contact index uil no case-mis no district_director - taxpayer's name taxpayer's address -------------------- ---------------------------------- ---------------------------- --------------------- ---------------------------------- ---------------- ------------------------ ------------------ taxpayer's identification no years involved date of conference issue whether the conclusion of taxpayer’s experts that there is a statistically significant chemical change from the feedstock coal to taxpayer’s synthetic_fuel as reflected in a comparison of ftir spectra is based on sound scientific procedures conclusion in this request for technical_advice after consideration of all of the information on the record and after consultation with appropriate experts we conclude that although we do not now believe that the processes implemented by taxpayer produce the level of chemical change required by sec_29 nevertheless taxpayer’s experts’ conclusion that there is a statistically significant chemical change from the feedstock coal to taxpayer’s synthetic_fuel as reflected in a comparison of ftir spectra is based on sound scientific procedures if the procedures are applied in a consistent and unbiased manner accordingly the conclusions reached by taxpayer’s experts were not unreasonable and taxpayer may continue to rely on the conclusions reached in the private letter rulings consistent with announcement taxpayer should tam-163777-03 observe the sampling testing and record data retention practices enumerated therein in order to demonstrate that the test procedures used by taxpayer to show chemical change have been applied in a consistent and unbiased manner facts taxpayer operates synthetic_fuel facilities at two sites taxpayer has requested and received private letter rulings from the internal_revenue_service with regard to the facilities the private letter rulings concluded that the process that taxpayer implements at the facilities results in a qualified_fuel for purposes of sec_29 of the internal_revenue_code the conclusion in the ruling was based on taxpayer’s submission of a report in which an expert in the chemistry of coal concluded that taxpayer’s process effected a significant chemical change to feedstock coal in the formation of a synthetic_fuel product taxpayer’s expert based the conclusion on the analysis and interpretation of data obtained from complex and sophisticated analytical procedures these procedures included a form of infrared spectroscopy ftir and thermo-gravimetric analysis tga irs examiners have questioned the conclusions of taxpayer’s expert the examiners have questioned both the manner in which taxpayer’s expert implemented the analytic procedures and the manner in which the data derived from those procedures was manipulated and analyzed the examiners have provided documentation of these concerns in the form of an expert report that reaches an opposite conclusion from that presented by taxpayer’s expert taxpayer has in turn documented taxpayer’s concerns with the examiners’ expert’s report and has supplemented the record with statements from additional experts in the chemistry of coal and statistics in the event that we reach a conclusion that is adverse to taxpayer the examiners have requested that we consider the revocation of taxpayer’s private_letter_ruling law and analysis evidence derived from ftir provided the principal basis for both taxpayer’s expert’s conclusions and those of the expert who provided a report to the examiners both experts looked to evidence from tga as support for the conclusions based on ftir there are numerous areas in which the experts disagreed these included the appropriate use of an internal standard to normalize ftir spectra the appropriate techniques for base line correction of spectra the selection of absorption peaks and integration points for analysis of differences between spectra and the appropriate use of statistics to evaluate differences between spectra tam-163777-03 both taxpayer and the examiners have made detailed presentations of their evidence and conclusions in evaluating the opposing arguments this office has sought the assistance of independent experts in the use of ftir and tga in determining the nature of chemical change we note that during the time that this request for technical_advice has been under consideration the internal_revenue_service has completed a review of the scientific validity of test procedures and results that have been presented as evidence of chemical change by members of the synthetic fuels industry as evident in announcement the service believes that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 do not produce the level of chemical change required by sec_29 and revrul_86_100 1986_2_cb_3 nevertheless because taxpayers who have received rulings have relied on the service’s ruling position in making their investments announcement indicates that the service will continue to adhere to the ruling position in cases where taxpayers are identically situated while announcement indicated that the test procedures and results used by taxpayers to show chemical change are scientifically valid if the procedures are applied in a consistent and unbiased manner the announcement stated that the service has continuing concerns regarding the sampling and data record retention practices prevalent in the synthetic fuels industry accordingly taxpayers will be required to i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at their synthetic_fuel production facilities ii obtain regular reports from independent laboratories that have analyzed the synthetic_fuel produced in such facilities to verify that the coal used to produce the fuel undergoes a significant chemical change consistent with prior ruling practice and iii maintain records and data underlying the reports that taxpayers obtain from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
